Citation Nr: 0612758	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-28 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to March 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September and 
October 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to an initial compensable evaluation 
for hepatitis C addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran seeks an initial compensable evaluation for his 
service-connected hepatitis C.

Private medical records submitted by the veteran demonstrate 
that the veteran continues to require treatment for right 
quadrant pain severe enough to require prescribed pain 
medication, Vicadin.  Moreover, the record shows that he 
underwent surgical treatment for this condition, requiring 
laparoscopic lysis of adhesions with take down of the liver 
and duodenum from the anterior abdominal wall and liver 
biopsy in August 2003.  As recently as July 2004, his private 
treating physician, Gary D. Swain, M.D., submitted a 
statement indicating that the veteran was receiving active 
treatment for his hepatitis C, including treatment by a 
surgeon.  Yet, the most recent VA examination for this 
condition was conducted in August 2002, prior to the surgery.

In view of the foregoing, the Board finds it is necessary to 
obtain any outstanding VA and non-VA treatment records and to 
afford the veteran an examination to determine the nature and 
extent of his service-connected hepatitis C disability.  See 
38 C.F.R. § 3.159(c)(4) (2005). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The AMC/RO should ensure that the 
notice requirements are satisfied in 
accordance with 38 U.S.C.A. §§ 5103, and 
5103A, and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO/AMC should request that the 
veteran identify any and all health care 
providers from whom he has received 
treatment for his hepatitis C from May 
2002 to the present.  The RO/AMC should 
obtain all identified records.  In 
particula, the RO/AMC should obtain any 
and all records of treatment accorded the 
veteran for his hepatitis C by Dr. Swain 
and Robert G. Snow, D.O., F.A.C.O.S., of 
Decatur, Texas, and at Denton Community 
Hospital in Denton, Texas-including any 
additional records of surgery required 
for the hepatitis C, including that 
performed in August 2003 for lyses of 
adhesions and liver biopsy.  In addition, 
the RO/AM should obtain any and all 
records of treatment accorded the veteran 
at VA Medical Center (VAMC) in Dallas, 
Texas, and any other VAMC the veteran may 
identify.

3.  Following #1 & 2, above, the RO/AMC 
should make arrangements for the veteran 
to be afforded an examination by the 
appropriate specialist(s) to determine 
the nature and extent of the service 
connected hepatitis C disability and any 
associated pathology.  The claims folder, 
including all newly obtained evidence and 
a copy of this Remand, must be sent to 
the examiner for review.  The examiner(s) 
should summarize the medical history, 
including the onset and course of the 
hepatitis C; describe any current 
symptoms and manifestations associated 
with the hepatitis C; and provide 
diagnoses for any and all pathology 
identified.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for an initial compensable evaluation for 
hepatitis C.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


